                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                                     CRIMINAL ACTION

         v.                                                       NO. 20-298-KSM

    STACY GALLMAN


                                          MEMORANDUM

MARSTON, J.                                                                           June 3, 2021

        Defendant Stacy Gallman (“Defendant”) has been charged with possession of a firearm

loaded with eleven rounds of ammunition by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) following a traffic stop on the 2800 block of Huntingdon Street in Philadelphia,

Pennsylvania. (Doc. No. 1.) He now moves to suppress the evidence of the loaded firearm and

an additional magazine containing rounds of ammunition seized following the stop. 1 (Doc. Nos.

22 & 30.)

        On May 11, 2021, the Court held an evidentiary hearing on Defendant’s motion to

suppress. (See Doc. No. 31.) During the hearing, Philadelphia Police Department Officers

Joshua Kling, Thomas Nestel, and Jesse Rosinski testified. 2 Body camera footage and still shots


1
  Defendant moves to suppress “all evidence seized by law enforcement as a result of the December 27,
2019 traffic stop,” yet only specifically discusses the loaded firearm seized from the driver’s side door
and the magazine recovered from the back of the patrol car where Defendant was detained during the
traffic stop. (Doc. No. 22 at pp. 1, 14.) At the suppression hearing, there was testimony that additional
rounds of ammunition were found in the vehicle’s center console and that marijuana was recovered from
the back seat of the vehicle. (Hr’g Tr. at 39:8–12, 74:20–21.) As neither Defendant’s motion nor
supplemental filing addresses the suppression of these items, and the government has not indicated
whether it seeks to admit these items as evidence at trial, the Court does not decide at this time whether
these items were illegally seized.
2
 At the hearing, the government informed the Court that there was an open Internal Affairs Division
(“IAD”) investigation of Officer Rosinski allegedly involving an improper traffic stop. (Hr’g Tr. at 4:23–
10:22.) The government reported that Officer Rosinski’s understanding was that the investigation had
been closed (see id.), and Officer Rosinski subsequently testified that he did not know the outcome of this
of the traffic stop were introduced into evidence.

         For the reasons discussed below, the Court denies Defendant’s motion.

    I.      Factual Background

         On the evening of December 27, 2019, Officers Kling and Nestel were on tactical patrol

in the 22nd District 3 in their marked patrol vehicle, a Ford Explorer SUV. (See id. at 13:11–

15:7.) At approximately 7:15 p.m., Officer Kling was driving northbound on the 2500 block of

North 25th Street when he noticed a vehicle pull out in front of his police SUV. (Id. at 15:15–

20.) At the intersection of 25th Street and West Huntingdon, Officer Kling observed the vehicle

slow down, but not fully stop at the stop sign, which is a violation of the Pennsylvania Motor

Vehicle Code. (Id. at 15:21–23, 18:6–12; Gov’t Exs. 1–3.)

         Officer Kling then followed the vehicle onto West Huntingdon Street and asked Officer

Nestel to run the vehicle information through the computer terminal system. (Hr’g Tr. at 15:23–

16:1, 18:14–20, 19:1–9.) When Officer Nestel ran the license plate number through the system,

nothing came back for the vehicle. (Id. at 19:4–11.) Officer Kling testified that this indicated

that “either the tag is not associated with that vehicle, it’s a dead tag, or . . . the vehicle [is] in

temporary registration status.” (Id. at 19:12–18.) Officer Kling did not think the vehicle was in



IAD investigation and was unaware of any open IAD investigations. (id. at 116:16–117:3, 118:18–
119:10). The Court agreed to leave the record open to allow Defendant the opportunity to cross examine
Officer Rosinski about the results of the IAD investigation once they were disclosed. (Id. at 9:10–10:15.)
On June 2, 2021, the government notified Defendant that the IAD investigation of Officer Rosinski
remains open.

The government does not know when Officer Rosinski’s IAD investigation will be completed, and trial in
this matter is set to begin on June 15, 2021. (Doc. Nos. 25, 27.) Although the Court denies Defendant’s
motion to suppress on the record before it, Defendant may file a motion for reconsideration if Defendant
believes additional questioning of Officer Rosinski is needed.
3
 The 22nd District runs from 10th Street to the Schuylkill River, and Poplar Drive to Lehigh Avenue.
(Hr’g Tr. at 14:5–8.)


                                                     2
temporary status as Officer Kling did not see a half sheet of paper that is normally placed in the

rear window of a vehicle that is in temporary status. (Id. at 19:15–20:2.)

        After Officer Kling reached the 2800 block of Huntingdon, he activated his lights and

sirens. (Id. at 20:3–6.) The driver, later identified as Defendant Stacy Gallman, immediately

pulled over to the side of the road. 4 (See id. at 20:3–6, 22:8–12; Gov’t Ex. 2.) Officer Kling

stopped, and, prior to approaching Defendant’s vehicle, Officer Kling turned on the SUV’s side

spotlight and the white bright light on the light bar in order to illuminate Defendant’s vehicle.

(Hr’g Tr. at 22:13–17, 22:23–24.)

        Officer Kling observed that there were two individuals in the vehicle, the driver and a

front seat passenger, subsequently identified as Nafese Kelly-Sizer. 5 (Id. at 22:21–24:2.) As

Officer Kling exited his vehicle, he turned on his body camera 6 and noticed Defendant turn his

shoulders to the left and reach his right hand across his body. (Id. at 22:21–23:9.) At the same

time, Officer Kling saw the passenger moving around and looking over his shoulder at the

officers. (Id. at 22:24–24:2.)


4
  During the course of Officer Kling’s five-and-a-half years of experience in the 22nd District, he has
responded to at least a half a dozen homicides and shootings in a three-block radius of that location, and
“[m]any, many more” calls that involved a gun. (Id. at 20:19–22:7.) Additionally, Officer Kling recalled
an incident in which a police officer was shot at during a traffic stop in the same general area. (Id. at
63:10–25.) Similarly, Officer Nestel testified that the “general area” in which he and Officer Kling pulled
over Defendant “is one of the worst areas in the district.” (Id. at 89:13–16.) In Officer Nestel’s four
years as an officer in the 22nd District, “there have been multiple shootings, homicides” in the area, and
Officer Nestel has “been personally involved in gun arrests and narcotics arrests in the area.” (Id. at
89:17–18.)
5
 Kelly-Sizer, who is charged in a separate indictment with being a convicted felon in possession of
ammunition in violation of 18 U.S.C. § 922(g)(1), also moved to suppress the evidence seized from his
person during this traffic stop. The Court denied the motion to suppress. See generally United States v.
Kelly-Sizer, Criminal Action No. 20-297-KSM, 2021 WL 1293563 (E.D. Pa. Apr. 6, 2021).
6
  Although Officer Kling believed he had fully activated his body camera as he exited the police vehicle,
he later realized it “wasn’t blinking red” indicating that it was activated, and therefore, he “immediately
turned it on.” (Id. at 43:13–18; see also id. at 46:23–47:9.)


                                                     3
        Officer Nestel also exited the SUV and walked towards the passenger side of the vehicle.

As Officer Nestel approached he saw the passenger “slide down to the right and duck his

shoulder and right arm towards the right lower side of the vehicle.” (Id. at 88:18–22.) This

concerned Officer Nestel, who testified that in his experience, “people that make movements like

that are generally trying to place something beneath the seat of the vehicle.” (Id. at 89:2–12.)

        Meanwhile Officer Kling reached the driver’s side door and asked Defendant to provide

his license, registration, and proof of insurance. (Id. at 25:10–14.) Officer Kling also asked

whether anyone in the vehicle had a permit to carry a firearm or if there were any weapons in the

vehicle. 7 (Id. at 22:10–14.) In response Defendant said “Why?” (Id. at 26:2–5; see also id. at

93:20–23.) This response was unexpected and raised Officer Kling’s level of concern for his

safety, because although Officer Kling routinely asks this question during vehicle stops, he has

never had someone respond with anything other than a “yes” or “no” during his past four years

as a patrol officer. (Id. at 26:6–21; see also id. at 79:24–80:6.)

        While Officer Kling was interacting with Defendant, his partner Officer Nestel was

having a conversation with the passenger, Kelly-Sizer. (Id. at 27:1–2; see id. at 90:18–21.)

Officer Nestel asked Kelly-Sizer whether he had a firearm or a permit to carry one; Kelly-Sizer

stated no. (Id. at 90:18–21, 94:3–8.) Officer Nestel did not believe Kelly-Sizer as he saw the

symbol for the Glock firearm manufacturer on what appeared to be a magazine in the small slit

pocket on Kelly-Sizer’s pants. (See id. at 90:7–17, 91:3–5.) Officer Nestel immediately alerted

Officer Kling that he believed Kelly-Sizer possessed a firearm by calling out their firearm “code

word.” (Id. at 90:22–91:2, 27:14–21.) Officer Nestel then grabbed Kelly-Sizer’s hands and


7
  Officer Kling testified he asks this question as a matter of course during vehicle stops as he believes that
it helps to prevent the stop from “accidentally escalat[ing] if someone in the vehicle does have a permit to
carry.” (Id. at 25:15–21.)

                                                      4
pulled him out of the car. (Id. at 90:22–91:2, 91:7–9; see also id. at 27:3–7, 27:14–21.) When

Officer Nestel pulled Kelly-Sizer from the car, Officer Kling saw a firearm in Kelly-Sizer’s

waistband area and told Officer Nestel, “it’s in his waistband.” (Id. at 27:7–13, 91:15–19.)

Officer Nestel recovered a loaded firearm and a loaded Glock magazine from Kelly-Sizer’s

person. (Id. at 91:12–14, 91:20–22.)

        As Officer Nestel recovered the firearm and magazine from Kelly-Sizer, Officer Kling

asked Defendant to step out of the vehicle. Officer Kling conducted a quick pat-down search 8

and placed Defendant in handcuffs. Officer Kling then passed Defendant to a backup officer,

Officer Rosinski, who placed Defendant in the back of his patrol car. (Id. at 28:16–25; see also

id. at 112:3–8.) Officer Kling then returned to the driver’s side of Defendant’s vehicle. Officer

Kling looked down at the open driver’s side door and immediately saw a firearm resting between

the driver’s seat and the vehicle’s B column. 9 (Id. at 29:1–30:1.) Officer Kling seized the

firearm, a Glock, model 30, .45-caliber firearm loaded with 11 rounds of ammunition. (Id. at

29:17–19; 39:1–2.)

        Shortly after Officer Kling recovered the Glock from Defendant’s driver’s side door area,

Officer Rosinski discovered another Glock magazine loaded with 13 rounds of .45-caliber

ammunition near where Defendant was sitting in the backseat of Officer Rosinski’s patrol

vehicle. (See id. at 113:24–115:11; see also id. at 38:1–3, 39:3–7, 96:20–97:2.) The magazine

was not there when Officer Rosinski put Defendant in the backseat. (See id. at 112:11–113:21.)

Subsequently, officers also discovered an additional 7 rounds of .45-caliber ammunition in a



8
 Officer Kling testified that his initial search of Defendant was “an open palm frisk only for weapons,”
during which he “didn’t go into [Defendant’s] pockets.” (Id. at 50:5–10.)
9
 Officer Kling testified that the “B column” is where the driver’s “seat belt would be attached to.” (Id. at
29:15–17.)
                                                     5
sandwich baggie in the center console of Defendant’s vehicle and marijuana in the back seat.

(See id. at 39:8–12, 74:20–21.))

   II.       The Parties’ Arguments

          In his motion, Defendant argues that the officers lacked probable cause to stop his

vehicle, search it, and arrest him, and that the firearm and additional magazine should be

suppressed as a result. (Doc. No. 22 at p. 2.) Defendant reiterates these arguments in his

supplemental memorandum of law in support of his motion (see Doc. No. 31 at p. 1), though in

that filing he focuses primarily on the officers’ decision to remove him from the vehicle and

search it, arguing that they lacked reasonable suspicion or probable cause that he had committed

any crime at the time they removed him from the vehicle (id. at pp. 2–10).

          In response, the government argues that the officers had reasonable suspicion to conduct

the stop because Defendant failed to fully stop at a stop sign, a violation of the Motor Vehicle

Code, and that the officers had reasonable suspicion to believe that Defendant was armed based

on the circumstances of stop and, in particular, the magazine and firearm recovered from

Defendant’s passenger. (Doc. No. 24 at pp. 5–8; Doc. No. 31 at pp. 2–5.) Additionally, the

government argues that Officer Kling legally recovered the firearm from the driver’s seat area

because it was in plain view. (Doc. No. 24 at pp. 8–10; Doc. No. 31 at pp. 5–6.)

   III.      Standard of Review

          As a general matter, a defendant who moves to suppress evidence bears the burden of

proof. United States v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995). “However, once the defendant

has established a basis for his motion, i.e., the search or seizure was conducted without a

warrant, the burden shifts to the government to show that the search or seizure was reasonable.”

Id.; see also United States v. Cole, 425 F. Supp. 3d 468, 484 (W.D. Pa. 2019) (“The defendant’s



                                                   6
burden is easily satisfied when law enforcement conducted the challenged search or seizure

without a warrant.”). The government must satisfy its burden of proof by a preponderance of the

evidence. See, e.g., Cole, 425 F. Supp. 3d at 484.

   IV.      Discussion

         A. The Stop

         Although Defendant provides no argument in his supplemental memorandum as to why

the Court should disregard the uncontroverted testimony that he ran a stop sign and was driving

an unregistered car (see Doc. No. 30 at pp. 5–6), he nonetheless maintains that the “officers

lacked reasonable suspicion to stop [his] vehicle” (id. at p. 1). Therefore, the Court preliminarily

considers whether the initial stop was lawful. It was.

         The Fourth Amendment protects people against unreasonable searches and seizures. U.S.

Const. amend. IV. “Generally, for a seizure to be reasonable under the Fourth Amendment, it

must be effectuated with a warrant based on probable cause.” United States v. Lewis, 672 F.3d

232, 237 (3d Cir. 2012) (quoting United States v. Robertson, 305 F.3d 164, 167 (3d Cir. 2002)).

It is well-settled that a traffic stop is a “seizure” under the Fourth Amendment. See, e.g., United

States v. Johnson, 452 F. App’x 219, 225 (3d Cir. 2011). As the Third Circuit has explained, the

Supreme Court established a “bright-line rule that any technical violation of a traffic code

legitimizes a stop, even if the stop is merely pretext for the investigation of some other crime.”

United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006) (citing Whren v. United States, 517

U.S. 806 (1996)). The reasonable suspicion standard applies to routine traffic stops. Johnson,

452 F. App’x at 225.

         Because “any technical violation of a traffic code legitimizes a stop,” Mosley, 454 F.3d

252 (emphasis added) and failure to make a complete stop at a stop sign is a violation of 75 Pa.



                                                  7
C.S.A. § 3323, Officers Kling and Nestel had reasonable suspicion to conduct the traffic stop of

Defendant’s vehicle. See, e.g., United States v. Cann, Criminal Action No. 16-309, 2017 WL

1739562, at *3 (E.D. Pa. May 3, 2017) (concluding that the initial traffic stop was lawful under

the Fourth Amendment, where the vehicle in which the defendant was a passenger was stopped

for two traffic violations, the first being that the driver failed to obey a stop sign); United States

v. Oritz, Criminal Action No. 16-129, 2016 WL 5661712, at *2 (E.D. Pa. Sept. 30, 2016); United

States v. Wolford, No. CR. 08-29, 2010 WL 4363871, at *6 (W.D. Pa. Oct. 27, 2010).

        Moreover, prior to initiating the traffic stop, the Officers ran the license plate number,

and learned there was no vehicle registration associated with Defendant’s vehicle, which is a

separate violation of the Motor Vehicle Code. See 75 Pa. C.S.A. § 1301(a) (prohibiting driving

an unregistered vehicle); United States v. Mundy, 621 F.3d 283, 289 (3d Cir. 2010). Thus, this

was yet another basis for the traffic stop. See, e.g., United States v. Mosley, No. CR.A. 01-664,

2002 WL 32351168, at *2 (E.D. Pa. Sept. 18, 2002).

        B. The Search and Seizure

        As “[t]he Supreme Court has repeatedly recognized,” “traffic stops are dangerous

encounters that result in assaults and murders of police officers.” United States v. Moorefield,

111 F.3d 10, 13 (3d Cir. 1997) (citations omitted). It is well-settled that a police officer

executing a valid traffic stop “may exercise reasonable superintendence over the car and its

passengers.” Bonner, 363 F.3d at 216. Thus, after a car has been legally stopped, “the police

may ‘escalate’ the encounter by visually inspecting the interior of the car, and checking

credentials and asking questions of the occupants.” Mosley, 454 F.3d at 252.

        As a preliminary matter, Officers Nestel and Kling were permitted to question Defendant

and order Defendant out of his vehicle. See, e.g., United States v. Yamba, 407 F. Supp. 2d 703,



                                                   8
708 (W.D. Pa. 2006), aff’d, 506 F.3d 251 (3d Cir. 2007) (explaining that two Supreme Court

cases, Pennsylvania v. Mimms, 434 U.S. 106 (1977) and Maryland v. Wilson, 519 U.S. 408

(1997), “demonstrate that a police officer may order the driver and passengers to exit the vehicle

while the stop is being conducted”); United States v. Bellinger, 343 F. Supp. 2d 417, 419 (E.D.

Pa. 2004), aff’d, 284 F. App’x 966 (3d Cir. 2008) (same).

       Moreover, a police officer “may pat down the occupants of the vehicle and conduct a

search of the passenger compartment, if he has a reasonable suspicion that the occupants might

be armed and dangerous.” Bonner, 363 F.3d at 216; see also United States v. Colen, 482 F.

App’x 710, 711 (3d Cir. 2012) (“[W]here—as here—police conduct a valid traffic stop[,] they

may conduct a limited search for weapons by patting-down the driver and/or occupants of the

stopped vehicle for their own protection.”); United States v. Goode, 486 F. App’x 261, 264 (3d

Cir. 2012) (“[T]he police only needed a reasonable suspicion that they were dealing with an

armed and dangerous individual to permit a reasonable search for weapons.” (quotation marks

and citations omitted)); Yamba, 407 F. Supp. 2d at 708 (“Moreover, the Court of Appeals for the

Third Circuit has recognized that . . . many courts of appeals have upheld limited weapon pat-

downs of passengers where the passengers have engaged in suspicious behavior.” (citation

omitted)).

       The officer must be able to identify “specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion.” Moorefield, 111

F.3d at 11 (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). In assessing whether reasonable

suspicion exists, this Court must consider the totality of the circumstances (i.e., the whole

picture). See, e.g., Colen, 482 F. App’x at 712; Goode, 486 F. App’x at 264. The Third Circuit

has recognized that “[c]ourts give considerable deference to police officers’ determinations of



                                                 9
reasonable suspicion.” Mosley, 454 F.3d at 252. One factor courts have considered in assessing

whether officers have reasonable suspicion is whether other occupants of the vehicle possess

weapons or other potentially dangerous implements such as body armor. See Bellinger, 343 F.

Supp. 2d at 420; see also United States v. Burton, 532 F. App’x 171, 174 (3d Cir. 2013); United

States v. Richardson, Crim. No. 15-0176, 2016 WL 223705, at *4 (D.N.J. Jan. 19, 2016); cf.

United States v. Murphy, 402 F. Supp. 2d 561, 566 (W.D. Pa. 2005) (finding that passenger’s

flight from a vehicle stop contributed to a reasonable suspicion that the driver may have been

armed and dangerous).

        United States v. Bellinger is illustrative of this point. In that case, Philadelphia police

officers pulled over a car with an illegal window tint because it matched the description of a

vehicle that they believed had been “involved in a rash of prior robberies and aggravated

assaults.” Bellinger, 343 F. Supp. 2d at 418. 10 In addition to the driver, there were two

passengers in the vehicle; one sitting in the front seat and the other sitting in the rear seat. Id.

The rear seat passenger was directed to exit the vehicle; as he was complying, “a gun fell from

his pant leg.” Id. The officers ordered the remaining two occupants out of the vehicle out at

gunpoint. Id. While these two men were lying on the ground handcuffed, one of the officers

looked into the car and spotted the butt of a gun protruding from underneath the front passenger

seat. Id. The front passenger was charged with illegal possession of that gun, and moved to

suppress it. Id. The court denied the motion to suppress, reasoning that the officers were



10
  The Court recognizes that, in one respect, the facts of Bellinger are distinguishable from those of this
case, as Officers Kling and Nestel had no reason to suspect—and did not suspect—that Defendant’s
vehicle had been involved in a robbery. (See Hr’g Tr. at 59:14–60:5.) However, Bellinger is similar to
this case in that, in both cases, the fact that one occupant of the vehicle had a gun gave the officers
reasonable suspicion that the other occupants of the vehicle were armed and dangerous—a fact that
Defendant fails to acknowledge when he argues that “the government did not present any evidence that
police had a reasonable believe [sic] that Mr. Gallman was a danger to them.” (Doc. No. 30 at p. 7.)
                                                     10
allowed to order the men out of the car and that, once they had done so, were allowed to seize the

gun, which was in plain view. Id. at 419–20.

       So too here. The Court finds Officers Kling and Nestel testimony is credible and they

identified “specific and articulable facts which, taken together with rational inferences from

those facts,” show that the officers had reasonable suspicion to believe an occupant in the vehicle

was armed and dangerous. First, the officers testified that, based on their years of experience,

they had personal knowledge that the location of the stop (i.e., where they pulled Defendant and

Kelly-Sizer over) was a high-crime area. (Hr’g Tr. at 20:19–22:7, 63:10–25, 89:13–18.)

Second, the officers’ concern was heightened when, prior to approaching the vehicle, they saw

Defendant turn his shoulders to the left and reach his right hand across his body, and the

passenger, Kelly-Sizer, slide down in his seat towards the right. (Id. at 22:24–24:2, 88:18–22.)

These movements raised the officers’ level of concern for their safety, especially given the fact

there was no registration associated with the vehicle. (Id. at 24:3–25:1.) Third, Defendant’s

response of “Why?” when asked whether he had a license to carry or if there were any weapons

in the vehicle, differed from the typical “yes or no” answer to this routine question and added to

the Officers’ concern for their safety. (Id. at 26:2–21.) Fourth, Officer Nestel recovered from

Kelly-Sizer’s person a loaded handgun and an additional loaded magazine. (Id. at 27:7–13,

90:7–91:2, 91:12–14, 91:20–22.) Based on these facts, Officer Kling was more than justified in

removing Defendant from the vehicle, conducting a quick pat down and handcuffing him. See

Bellinger, 343 F. Supp. 2d at 420; see also Burton, 532 F. App’x at 174.

       Although Defendant refers to Officer Kling’s seizure of the firearm from the open

driver’s side door as a “search,” the Court disagrees. (E.g., Doc. No. 30 at pp. 7, 11.) After

Officer Kling passed Defendant off to Officer Rosinski, Officer Kling returned to Defendant’s



                                                11
vehicle and looked in the open driver’s side door. (Id. at 29:1–30:5.) Officer Kling immediately

saw a handgun in the area between the driver’s seat and the vehicle’s B column. (Id.) Officer

Kling seized the firearm.

        Pursuant to the plain view doctrine Officer Kling was permitted to seize this firearm.

Under the plain view exception to the warrant requirement, police may lawfully seize contraband

without a warrant if they “are lawfully in a position from which they view [the] object, if its

incriminating character is immediately apparent, and if the officers have a lawful right of access

to the object.” Minnesota v. Dickerson, 508 U.S. 366, 375 (1993). “If, however, the police lack

probable cause to believe that an object in plain view is contraband without conducting some

further search of the object—i.e., its incriminating character is not immediately apparent—the

plain-view doctrine cannot justify its seizure.” Id. Here, Officer Kling credibly testified that he

could see the firearm as he stood beside the open driver’s side door (i.e., the gun’s incriminating

nature was immediately apparent from Officer Kling’s lawful position). 11

        Finally, Defendant argues that the loaded magazine recovered from the backseat of the

patrol car where Defendant was seated should also be suppressed as the fruit of Officer Kling’s

unlawful arrest and search. (See Doc. No. 30 at p. 11.) Because Defendant was lawfully

detained, 12 the magazine recovered from the back of the patrol car where Defendant was seated


11
  In his supplemental memorandum, Defendant notes that Officer Kling admitted the 2800 block of
Huntingdon was not well lit by street lights and he had to use his flashlight to see (Doc. No. 30 at p.6
(internal citation omitted)); however, Defendant fails to acknowledge that Officer Kling also turned on
the side spotlight and the bright white light on his police vehicle in order to illuminate Defendant’s
vehicle during the traffic stop. (Hr’g Tr. at 22:14–17.) Additionally, the use of a flashlight is of no
moment to the plain view analysis. “An officer may use a flashlight in conducting a plain view search.”
Verdier v. Borough, 796 F. Supp. 2d 606, 628 (E.D. Pa. 2011) (citing United States v. Rickus, 737 F.2d
360, 367 n.3 (3d Cir. 1984)). And, even if an officer’s use of a flashlight did vitiate plain view, it would
not matter here: Officer Kling testified that he saw the firearm at issue “without even having to use [his]
flashlight.” (Hr’g Tr. at 29:3–19.)

 Defendant argues that the officers removing him from his vehicle and handcuffing him was an “arrest,”
12

whereas the government characterizes it as a Terry stop. (Compare Doc. No. 30 at p. 10, with Doc. No.
                                                     12
is not the fruit of an unlawful search or seizure, and will not be suppressed.

        C. The Arrest

        Last, Defendant contends that his constitutional rights were violated when he was

arrested. (Doc. No. 22 at p. 2; Doc. No. 30 at p. 1.) We disagree.

        “A warrantless public arrest does not violate the Fourth Amendment ‘where there is

probable cause to believe that a criminal offense has been or is being committed.’” United States

v. Johnson, Criminal Action No. 05-440, 2007 WL 2916157, at *4 (E.D. Pa. Oct. 5, 2007)

(quoting Devenpeck v. Alford, 543 U.S. 146, 152 (2004)); see also United States v. Reid, 185 F.

App’x 208, 210–11 (3d Cir. 2006) (“Probable cause exists where the facts and circumstances

within the arresting officer’s knowledge are sufficient to warrant a reasonable person to believe

an offense has been committed.”). “To determine whether an officer had probable cause to arrest

an individual, a court must ‘examine the events leading up to the arrest, and then decide whether

these historical facts, viewed from the standpoint of an objectively reasonable police officer,

amount to probable cause.’” Johnson, 2007 WL 2916157, at *4 (quoting Maryland v. Pringle,

540 U.S. 366, 371 (2003)).

        Here, the Court concludes that Officer Kling had probable cause to arrest Defendant

when he saw the firearm in plain view next to Defendant’s driver’s seat area. See United States

v. Bond, 173 F. App’x 144, 146–47 (3d Cir. 2006) (affirming defendant’s § 922(g)(1) conviction

and the district court’s denial of the defendant’s motion to suppress, and holding that the officers




31 at p. 4.) The Court “do[es] not need to decide whether these actions constituted a full-fledged arrest of
[Defendant] or merely an investigatory stop under Terry. Under Mimms and Wilson, [Officer Kling]
could order [Defendant] out of the car without violating the Fourth Amendment. Once [Defendant] was
out of the car, the . . . gun was in plain view through the open door from outside of the car. Therefore, the
gun was not seized in violation of the Fourth Amendment.” Bellinger, 343 F. Supp. 2d at 420. Neither
was the loaded magazine subsequently recovered from the back of the patrol car where the Defendant was
seated.
                                                     13
had probable cause to arrest the defendant as soon as they “observed [him] in possession of a

firearm on a public street in Philadelphia”).

   V.      Conclusion

        For the foregoing reasons, the Court denies Defendant’s motion to suppress.

        An appropriate Order follows.




                                                14
